Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated March 11, 2008 (including amendments thereto) with respect to the Common Stock of VAALCO Energy, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 11, 2008 NANES DELORME PARTNERS I LP By: Nanes Balkany Partners LLC General Partner By: /s/ Julien Balkany Name: Julien Balkany Title: Managing Member NANES BALKANY PARTNERS LLC By: /s/ Julien Balkany Name: Julien Balkany Title: Managing Member NANES BALKANY MANAGEMENT LLC By: /s/ Julien Balkany Name: Julien Balkany Title: Managing Member /s/ Julien Balkany Julien Balkany /s/ Daryl Nanes Daryl Nanes
